Case 1:17-cv-07976-NLH-AMD Document 39 Filed 03/25/21 Page 1 of 15 PageID: 1221



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY




     K.N. and J.N., on behalf of           17-07976-NLH-AMD
     J.N.,

                    Plaintiffs,            OPINION

           v.

     GLOUCESTER CITY BOARD OF
     EDUCATION,

                    Defendant.


 Appearances:

 CATHERINE MERINO REISMAN
 REISMAN CAROLLA GRAN & ZUBA LLP
 19 CHESTNUT STREET
 HADDONFIELD, NJ 08033-1810

             Counsel for Plaintiffs

 BRETT E. J. GORMAN
 PARKER MCCAY PA
 9000 MIDLANTIC DRIVE
 SUITE 300
 MT. LAUREL, NJ 08054

             Counsel for Defendant


 HILLMAN, District Judge


                    Background and Procedural History

       The relevant factual and procedural history of this matter

 is set forth in this Court’s previous Opinion, K.N. v.

 Gloucester City Bd. of Educ., 379 F. Supp. 3d 334 (D.N.J. 2019),

                                      1
Case 1:17-cv-07976-NLH-AMD Document 39 Filed 03/25/21 Page 2 of 15 PageID: 1222



 and need not be fully repeated.          This Court previously found

 that the Defendant Gloucester City Board of Education

 (“District”) had violated Section 504, the ADA, and the NJLAD by

 (1) failing to provide J.N. meaningful access to the after-

 school program (“ASP”); and (2) subjecting J.N. to unnecessary

 social isolation.

       After this determination, the Court found that Plaintiffs

 “have not provided the Court with (1) appropriate briefing on

 the remedies available in this type of action; and (2) if

 compensatory education is the appropriate remedy, record

 evidence supporting the amount of hours J.N. has been deprived

 of meaningful access and the rate at which each hour should be

 charged.”    Id. at 355.

       This Court highlighted that Plaintiffs merely asserted,

 “without citation to the record, that J.N. was deprived of a

 certain amount of hours and that an appropriate rate per hour

 would be $80.00.”     Id.   For this reason, the Court ordered the

 parties to file supplemental briefing addressing: (1) what

 remedies are appropriate under law; (2) whether damages are

 available; (3) the appropriate legal measure of damages in a

 case such as this; and (4) whether Plaintiffs should be

 considered a prevailing party, and whether, if so, Plaintiffs

 should be allowed attorneys’ fees.         Id.

                                  Analysis

                                      2
Case 1:17-cv-07976-NLH-AMD Document 39 Filed 03/25/21 Page 3 of 15 PageID: 1223



    A. Compensatory Education in the Form of a Trust is an
       Appropriate Remedy

       Plaintiffs argue compensatory education is an appropriate

 remedy in this case and that one accepted form of compensatory

 relief is the establishment of a fund to be expended for such

 services for the benefit of J.N.         Plaintiffs argue the “broad

 remedial mandate of Section 504 and the ADA mirrors that of the

 IDEA, and the New Jersey legislature has emphasized that the

 NJLAD should be read liberally to allow the courts to award all

 appropriate damages.”      (ECF No. 30 at 8.)     Plaintiffs also

 highlight that courts within the Third Circuit have “affirmed

 awards of compensatory education as a remedy specifically for

 claims under Section 504.”       (Id. at 9.)    For these reasons,

 Plaintiffs contend the most appropriate relief in this case is

 for money to be set aside to provide J.N. with services.            (Id.

 at 10.)

       In response, the District does not dispute that

 compensatory education is the appropriate remedy.           However, the

 District argues the appropriate form of compensatory education

 is services to be provided by the District through the IEP team.

 (ECF No. 31 at 5.)      The District explains that this Court is not

 bound to order monetary relief and explained that the

 appropriate award is for additional services to be provided by

 J.N. as determined by the I.E.P. team.         (Id.)   The District



                                      3
Case 1:17-cv-07976-NLH-AMD Document 39 Filed 03/25/21 Page 4 of 15 PageID: 1224



 argues the I.E.P. team should be provided with specific hours to

 allocate to J.N. throughout the remainder of his education at

 the District.     (Id.)

       Plaintiffs respond that they are not arguing the Court’s

 power is limited to awarding monetary damages and instead their

 argument is that the establishment of a fund to be spend on the

 child’s education is an appropriate remedy.          (ECF No. 35 at 1.)

 Plaintiffs further argue that “even for a violation of the

 [IDEA], it is not appropriate to delegate the determination of

 appropriate compensatory education services to the [I.E.P.]

 team.”   (Id.)    This Court agrees with Plaintiffs and conclude

 the most appropriate remedy is compensatory education in the

 form of a trust.

       “Compensatory education is crucial . . . and the courts, in

 the exercise of their broad discretion, may award it to whatever

 extent necessary to make up for the child’s lost progress and to

 restore the child to the educational path he or she would have

 traveled but for the deprivation.”        G.L. v. Ligonier Valley Sch.

 Dist. Auth., c, 625 (3d Cir. 2015) (citing D.F. v. Collingswood

 Borough Bd. of Educ., 694 F.3d 488, 498-99 (3d Cir. 2012)).            “It

 is well settled that compensatory education is an equitable

 remedy that is available only after a parent has proven that a

 child has been denied FAPE or the benefits of school.”            Perrin

 v. Warrior Run Sch. Dist., No. 13-2946, 2015 WL 6746306, at *15

                                      4
Case 1:17-cv-07976-NLH-AMD Document 39 Filed 03/25/21 Page 5 of 15 PageID: 1225



 (M.D. Pa. Sept. 16, 2015) (citing M.C. ex rel. J.C. v. Central

 Regional Sch. Dist., 81 F.3d 389, 397 (3d Cir. 1996)).            The

 Third Circuit has held “[o]ne accepted form of compensatory

 education relief is the establishment of a fund to be spent on

 the child’s education.”      D.F. v. Collingswood Borough Bd. of

 Educ., 694 F.3d 488, 498 (3d Cir. 2012).         As Plaintiffs

 highlight, courts within the Third Circuit have affirmed awards

 of compensatory education as a remedy specifically for claims

 under Section 504.      See, e.g., Pocono Mt. Sch. Dist. v. T.D.,

 No. 3:15-CV-764, 2018 U.S. Dist. LEXIS 121824, at *16-17 (M.D.

 Pa. July 20, 2018); Centennial Sch. Dist. v. Phil L. ex rel.

 Matthew L., 799 F. Supp. 2d 473, 488 (E.D. Pa. 2011).            In Pocono

 Mt. Sch. Dist., the Third Circuit recently affirmed the district

 court’s award of twenty-six hours of compensatory education

 under Section 504.      Pocono Mt. Sch. Dist. v. T.D., 790 Fed.

 Appx. 387, 390 (3d Cir. 2019).

       Here it is undisputed by both parties that compensatory

 education is an appropriate remedy.        The real issue is which

 form of compensatory education is appropriate.          This Court does

 not find the District’s arguments persuasive that the actual

 appropriate remedy is to essentially have the very entity that

 committed the discrimination in the first place create an

 appropriate remedy for J.N.       Instead, this Court agrees with

 Plaintiffs that the most appropriate remedy is compensatory

                                      5
Case 1:17-cv-07976-NLH-AMD Document 39 Filed 03/25/21 Page 6 of 15 PageID: 1226



 education in the form of a special needs trust to be used at the

 Plaintiffs’ elections for J.N.’s reasonable educational,

 rehabilitative, therapeutic, or recreational programming.

    B. The Proper Amount for a Compensatory Education Fund

       Plaintiffs have submitted a declaration from Dr. Kathleen

 McCabe-Odri which they believe establishes the hourly rate for

 the services that the District denied J.N.         Dr. McCabe-Odri

 declares that the hourly rate at the relevant time was $120 per

 hour, which consists of two one-to-one Applied Behavior Analysis

 (“ABA”) therapists at $60 per hour.        (ECF No. 30 at 10-11.)

 Plaintiffs further contend the relevant amount of hours is 810,

 which consists of 3 hours per day for a total of 270 days, which

 consists of 90 days for the fall semester of the 2013-2014

 school year and 180 days for the entire 2014-2015 school year.

 (Id. at 11.)

       For this reason, Plaintiffs request this Court to order the

 District to place $97,200 in a trust for J.N.’s reasonable

 educational, rehabilitative, therapeutic, or recreational

 programmed to be used at Plaintiffs’ election and for such funds

 to continue to be available to J.N. if funds remain in trust

 when J.N. reaches the age of 21. (Id. at 11-12.)

       In response, the District argues Plaintiffs’ proposed rate

 vastly exceeds the amounts of awards in the cases cited by

 Plaintiffs and are not related to services that the Court deemed

                                      6
Case 1:17-cv-07976-NLH-AMD Document 39 Filed 03/25/21 Page 7 of 15 PageID: 1227



 reasonable but instead the specialized services of ABA

 therapists.    (ECF No. 31 at 7.)         The District highlights the

 Court deemed reasonable the accommodation of a special education

 and a one-to-one aid and not an accommodation of two ABA

 therapists.    The District further argues Plaintiffs are

 incorrectly using the cost of the ABA therapy services that J.N.

 has received after the relevant timeframe.          (Id.)   The District

 contend the appropriate focus instead should be on what the

 costs the District would have incurred had it provided the

 relevant services.      (Id. at 8.)       The District provides this

 Court with certification of Paul Whitman, who declares that the

 actual costs that the District would have incurred for retaining

 the services of a paraprofessional and/or substitute teacher

 during the relevant timeframe was $16.06 per hour.           (Id.)

 Accordingly, the District argues had it provided the ASP to J.N.

 with two paraprofessional aides or a teacher and

 paraprofessional aide the total cost to the District would have

 been $26,017.20.     The District does not contest the relevant

 amount of hours is 810.

       In response, Plaintiffs argue that the District is seeking

 to calculate the amounts owed by referencing the cost of

 inadequately trained and unsupervised staff.          (ECF No. 35 at 2.)

 Plaintiffs argue in order for J.N. to have access to the ASP “he

 needed the support of an experienced special education teacher,

                                       7
Case 1:17-cv-07976-NLH-AMD Document 39 Filed 03/25/21 Page 8 of 15 PageID: 1228



 and experienced aide, and for the first six weeks of the

 semester, an experienced social worker.”         (Id.)    Plaintiffs then

 direct this Court’s attention to the annual salaries available

 online for full-time special education teacher, aide, and school

 social worker, along with the relevant hourly rates, in the

 District.    (Id. at 2-3.)    Plaintiffs then provide this Court

 with an adjusted rate of $91,800 and then explains that

 “Plaintiffs do not assert that either this calculation or the

 calculation in plaintiffs’ original memorandum ($97,200)

 establishes the amount this Court must award.            However,

 plaintiffs do emphatically assert that the District

 significantly undervalues the award by ignoring the fact that

 appropriately trained supports were necessary for meaningful

 access to the ASP.”      (Id. at 3.)

       In response, the District first points out that at this

 point Plaintiffs have now asserted three different rates to the

 Court throughout the course of this litigation.           (ECF No. 38 at

 4.)   The first being in Plaintiffs’ Motion for Summary Judgment

 where Plaintiffs attached a proposed Order seeking a rate of

 $80/per hour for the compensatory education award calculation,

 totaling $64,800.     This Court rejected this initial rate for

 failure to cite to any support in the record for calculating

 such rate.    K.N., 379 F. Supp. 3d at 355.       The District further

 explains the newly asserted rates by Plaintiffs are still not

                                      8
Case 1:17-cv-07976-NLH-AMD Document 39 Filed 03/25/21 Page 9 of 15 PageID: 1229



 applicable because (1) the District “did not pay the contract

 rate for full-time staff when employing additional support staff

 for the after school program in the years that it was in

 existence;” and (2) “[t]here is absolutely no support cited in

 Plaintiffs’ reply brief for the use of these rates to calculate

 the cost of staffing the after school program.”          (Id. at 4-5.)

       The District explains that the District retained the

 services of trained and certified professionals through Insight

 Workforce Solutions, LLC for the relevant services and the rate

 during the relevant timeframe was for $16.06 per hour.            (Id. at

 5.)   Finally, the District argues Plaintiffs are “now requesting

 a compensatory education award for accommodations which have not

 been previously requested, briefed on, or reviewed by this

 Court” and thus not the reasonable accommodation found by this

 Court.   (Id. at 6.)     In addition to focusing on this Court’s

 previous Opinion, the District also focuses on Plaintiffs’ own

 moving papers which provided a calculation for the services for

 a 2:1 support and made no mention of the need for 3:1 support.

 (Id. at 7-9.)

       This Court ultimately agrees with the District that the

 appropriate award is $26,017.20.         The Third Circuit has held

 compensatory education “should aim to place disabled children on

 the same position they would have occupied but for the school

 district’s violations of” federal law.         Ferren C. v. Sch. Dist.

                                      9
Case 1:17-cv-07976-NLH-AMD Document 39 Filed 03/25/21 Page 10 of 15 PageID: 1230



  of Phila., 612 F.3d 712, 717-18 (3d Cir. 2010).          Here,

  Plaintiffs have failed to cite to anything in the record to

  suggest one of the three total amounts they have proposed to the

  court actually reflect the amount the District would have

  incurred by providing J.N. with the appropriate services.

        This Court has already rejected the first amount of $64,800

  for failure to cite to anything in the record.          The Court now

  rejects the second amount of $97,200 because the reasonable

  accommodation found by this Court was not for services rendered

  by ABA therapists.     The Court also rejects the third amount of

  $91,800 because Plaintiffs have failed to point to anything in

  the record to suggest the full-time rate of the District

  employees’ is actually the amount the District uses for the ASP

  program, which was the program at issue here.         Finally, this

  Court additionally finds the third amount inappropriate because

  the reasonable accommodation found by this Court was based on

  2:1 support not 3:1 support.       For these reasons, the Court finds

  the declaration of Dr. McCabe-Odri inapplicable as well as the

  rates provided in Plaintiffs’ reply brief and instead concludes

  that Mr. Whitman’s declaration provides the accurate rates that

  would place J.N. in the same position he would have been in had

  he received the appropriate accommodations during the fall 2013

  semester and entire 2014-2015 school year.




                                      10
Case 1:17-cv-07976-NLH-AMD Document 39 Filed 03/25/21 Page 11 of 15 PageID: 1231



         As neither party disputes the relevant amount of hours is

  810, this Court finds the appropriate total amount of

  compensatory education that should be placed in the fund is

  $26,017.20.    Moreover, the District did not object to

  Plaintiffs’ request for the funds to continue to be available to

  J.N. if funds remain in trust when J.N. reaches the age of 21.

  Therefore, this Court will accept such request.

     C. Plaintiffs are Prevailing Parties Entitled to Recover
        Attorney’s Fees

         Plaintiffs argues they are prevailing parties because they

  proved the District violated J.N.’s rights under Section 504 and

  the ADA.    (ECF No. 30 at 12-14.)       Plaintiffs further argue “the

  costs for the administrative hearing are recoverable because

  they had to exhaust administrative remedies on DIEA claims in

  order to be able to pursue ADA/504 claims in this Court.”           (Id.

  at 13.)    In response, the District conceded Plaintiffs are

  prevailing parties.     (ECF No. 31 at 11.)      However, the District

  argues Plaintiffs’ status as a prevailing party is limited to

  the claims raised in its appeal only.        The District focuses on

  the fact that the District prevailed on “a vast majority of the

  underlying matter” between Plaintiffs and the District.           (Id. at

  11.)    The District argues “[t]he 504 issue present here was, in

  comparison, a tangential issue that was not the focus of the

  hearing” and that Plaintiffs’ demand on the 504 issue likely


                                      11
Case 1:17-cv-07976-NLH-AMD Document 39 Filed 03/25/21 Page 12 of 15 PageID: 1232



  exceeds what will actually be ordered by the Court and thus

  should impact the prevailing party award. (Id.)          The District

  requests further briefing on the issue because it believes such

  briefing is necessary to determine a reasonable amount of fees.

  (Id.)

        Plaintiffs respond that this Court should hold that

  Plaintiffs are prevailing parties and set a schedule for

  submission of a fee petition and subsequent briefing on this

  issue.   (Id. at 4-5.)     At this point it seems undisputed that

  Plaintiffs are in fact “prevailing parties” for statutory

  purposes.    This Court agrees that Plaintiffs are “prevailing

  parties” and thus may be awarded a certain amount of attorney’s

  fees for succeeding on Plaintiffs’ claims in this Court.

  Moreover, this Court agrees with Plaintiffs that where, as here,

  a federal statute requires exhaustion, the plaintiff is entitled

  to fees for administrative proceedings.        Ridley v. Costco

  Wholesale Corp., 217 F. App’x 130 (3d Cir. 2007); Jenkins v.

  Knowledge Learning Corp., No. 10-5058, 2015 U.S. Dist. LEXIS

  , at *4-5 (D.N.J. Feb. 3, 2015) (“Defendant also has argued that

  attorney’s fees for administrative proceedings should not be

  awarded. However, a party alleging a violation of the ADEA must

  first pursue an administrative remedy prior to bringing suit.

  Thus, it has been held, since a plaintiff must at least give

  administrative remedies a chance before commencing an ADEA

                                      12
Case 1:17-cv-07976-NLH-AMD Document 39 Filed 03/25/21 Page 13 of 15 PageID: 1233



  action in federal court, a fee award under the ADEA may properly

  include fees for time spent on administrative proceedings that

  were a prerequisite to the suit. Because the EEOC proceeding was

  a prerequisite for Plaintiff’s claims, the time spent by her

  attorneys at that administrative level was ‘reasonably expended’

  on the litigation.”).

        The District does not argue that exhaustion was not

  required for Plaintiffs’ claims and instead argues fees related

  the administrative hearing should not be awarded because the

  District prevailed on a the I.D.E.A. portion of the appeal and

  Plaintiffs never appealed this decision.         The District does not

  direct this Court’s attention to any case law to support this

  proposition.    The Court finds persuasive the case law that

  awards attorney’s fees connected to administrative proceedings

  that are a prerequisite to filing suit because such hearings are

  a necessary precursor to Plaintiffs’ ultimate success on their

  federal claims.     Plaintiffs had to exhaust administrative

  remedies on the IDEA claims in order to be able to pursue their

  ADA and Section 504 claims in this Court.         J.A. v. Monroe Twp.

  Bd. of Educ., No. 18-09580, 2019 U.S. Dist. LEXIS 67507, *11

  (D.N.J. Apr. 22, 2019).      As this Court has already concluded,

  the claims at issue in this litigation “were only brought before

  the ALJ because of the requirement to exhaust the IDEA claims.”

  K.N., 379 F. Supp. 3d at 344.

                                      13
Case 1:17-cv-07976-NLH-AMD Document 39 Filed 03/25/21 Page 14 of 15 PageID: 1234



        Nevertheless, the Court, at this time finds merit in the

  District’s argument that the amount of fees owed to Plaintiffs

  should take into account the fact that supplemental briefing on

  the remedies issues occurred due the Plaintiffs’ failure to

  provide support for the original demand of a rate of $80/hour to

  calculate compensatory education.        The Court holds Plaintiffs

  are “prevailing parties” and are thus owed reasonable attorney’s

  fees, which includes reasonable fees incurred during the

  administrative hearing, which this Court has already held was

  prerequisite to the Plaintiffs filing suit in this Court.

        However, it seems that the parties are in agreement that

  supplemental briefing on the amount of reasonable fees

  Plaintiffs are owed is still needed.         Accordingly, the Court

  will order the parties to meet and confer and set a schedule for

  submission of a fee petition, along with supporting document,

  and subsequent briefing on the issue of the amount of fees

  Plaintiffs are owed.     The supplemental briefing must be

  consistent with the directives contained in this Court’s

  Opinion.

                                  CONCLUSION

        For the foregoing reasons, the Court finds the appropriate

  remedy is compensatory education in the form of a special needs

  trust, to be used, at Plaintiffs’ election, for J.N.’s

  reasonable educational, rehabilitative, therapeutic, or

                                      14
Case 1:17-cv-07976-NLH-AMD Document 39 Filed 03/25/21 Page 15 of 15 PageID: 1235



  recreational programming.      The Court finds the appropriate

  amount of funds to be placed into the trust is $26,017.20.

  Finally, the Court finds Plaintiffs are prevailing parties, but

  will grant the parties’ request to submit supplemental briefing

  to determine a reasonable amount of fees.

        An appropriate Order will be entered.



  Date: March 24, 2021                       s/ Noel L. Hillman
  At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                      15
